Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Griffiths on 6/9/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for implementing an intelligent monitoring of a health state of a user in a computing environment by a processor, comprising:
receiving health data of the user collected by one or more computing devices in one or more environments; 
receiving user activity data of one or more activities performed by the user on the one or more computing devices in the one or more environments; 
executing machine learning logic to learn the health state of the user while engaged in the one or more activities associated with the one or more computing devices in the one or more environments by generating a health model trained to correlate the health data to the user activity data, wherein the health model correlates specific sequences of the one or more activities performed by the user on the one or more computing devices at specific times to specific health events impacting the health state of the user; [[and]]
identifying and recommending one or more mitigating actions to implement by the user to minimize one or more possible negative impacts upon the health state of the user while engaged in the one or more activities associated with the one or more computing devices;
receiving user feedback, as feedback data, with respect to an effectiveness of the one or more mitigating actions implemented by the user; and
executing the machine learning logic to re-train the health model using the feedback data to iteratively optimize the health model to enhance the effectiveness of future mitigating actions recommended be implemented by the user. 
7.	(Currently Amended)  The method of claim 1, further including executing the machine learning logic to learn, in association with the health data and the user activity data, scheduling data, contextual data, and a current environment of the user.
Claims 8 – 20 (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find either alone or in combination the features as found in claim 1. In particular, the Examiner cannot find the learning system that improves results through patient feedback as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626